DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, lines 19, 4 and 3 respectively, in the recitation “mass percentage of the solute ranges between 50% and 80%”, the percentage unit is missing, e.g. mol%, at%, wt%, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (2021/0104585) in view of Sonoda et al. (9,076,977).
Re claims 5 and 12, Gao discloses in Fig. 2, a substrate (10) comprising an anode (31); a pixel defining layer (20) disposed on the substrate and comprising a plurality of pixel defining units, wherein any two adjacent pixel defining units comprise a space defined therebetween; an organic functional layer (32) disposed on the anode (31) and positioned in the space between any two adjacent pixel defining units; a wire mesh structure (40) disposed on the pixel defining layer ([0040] ~ wire mesh); a cathode (331) disposed on the organic functional layer (32) and in contact with the wire mesh structure (40).
Gao does not disclose a protective layer disposed on the cathode and disposed opposite to the substrate.
Sonoda et al. disclose a protective layer (not shown) disposed on the cathode (26) and disposed opposite to the substrate (11) (Fig. 8, Col. 14, lines 35-38).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao and Sonoda et al. to enable the protective 
Re claims 11 and 18, Gao discloses wherein the organic functional layer comprises a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer which are sequentially arranged, the anode is connected to hole injection layer, and the electron injection layer is connected to the cathode (Fig. 5, ([0060]).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 10, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:

wherein the wire mesh structure comprises an ink layer and a plurality of silver nanoparticles disposed in the ink layer, as called for in claim 6; 
wherein each of the silver nanoparticles has a particle size ranging between 15 nm and 25 nm, as called for in claim 7;
wherein the ink layer comprises a solvent and a solute, the solute comprises the silver nanoparticles, and a mass percentage of the solute ranges between 50% and 80%, as called for in claim 8.
wherein the solvent comprises any one of ethylene glycol, butanol, isopropanol, isobutanol, and ethylene glycol diethyl ether or a mixture thereof, as called for in claim 9.
wherein a wire of the wire mesh structure has a width ranging between 2 um and 5 um, and the wire mesh structure is disposed on upper edge of the pixel defining layer, and a width of the upper edge of a cross section of the pixel defining layer is greater than or equal to 8 um, as called for in claim 10.
wherein the wire mesh structure is formed by printing an ink layer comprising a plurality of silver nanoparticles on the pixel defining layer and heating the ink layer, as called for in claim 13.
wherein each of the silver nanoparticles has a particle size ranging between 15 nm and 25 nm, as called for in claim 14.
wherein the ink layer comprises a solvent and a solute, the solute comprises the silver nanoparticles, and a mass percentage of the solute ranges between 50% and 80%, as called for in claim 15.
wherein the solvent comprises any one of ethylene glycol, butanol, isopropanol, isobutanol, and ethylene glycol diethyl ether or a mixture thereof, as called for in claim 16.
wherein a wire of the wire mesh structure has a width ranging between 2 um and 5 um, and the wire mesh structure is disposed on upper edge of the pixel defining layer, and a width of the upper edge of a cross section of the pixel defining layer is greater than or equal to 8 um, as called for in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                             
October 26, 2021